In the landmark case of Branzburg v. Hayes, et al. (1972), 408 U.S. 665, the United States Supreme Court noted:
  "There is also merit in leaving state legislatures free, within First Amendment limits, to fashion their own standards in light of the conditions and problems with respect to the relations between law enforcement officials and press in their own areas. It goes without saying, of course, that we are powerless to bar state courts from responding their own way and construing their own constitutions so as to recognize a newsman's privilege, either qualified or absolute."  Branzburg, supra at 706.
Article I, § 11 of the Ohio Constitution states, in relevant part:
  "Every citizen may freely speak, write, and publish his sentiments on all subjects, being responsible for the abuse of that right; and no law shall be passed to restrain or abridge the liberty of speech, or of the press. * * *"  (Emphasis added).
In contrast, the First Amendment to the Constitution of the United States merely states that "Congress shall make no law * * * abridging the freedom of speech, or of the press * * *."  Therefore, the Ohio Constitution adds a prohibition (i.e. to restrain) not found in the United States Constitution. "Abridge" is generally defined as synonymous with diminish or curtail. "Restrain" has been defined as to prevent from doing something, to limit, restrict or *Page 765 
keep under control.1 Therefore, it is submitted that the aforementioned provision of the Ohio Constitution goes beyond the federal constitutional prohibition of curtailing a free press, it also limits restrictions relative to a free press.
Moreover, the legislature in this state is the body charged with the enactment of public policy. That public policy, in regards to a press free of governmental restriction, is set forth in R.C. 2739.12, which grants an unqualified privilege. Said statute in essence states that no reporter "shall be required to disclose the source of any information * * * in any legal proceeding, trial, or investigation * * *." [Emphasis supplied].
In Branzburg, supra, the United States Supreme Court was faced with a Kentucky shield law similar to that enacted in Ohio. As noted by the court, "However, that question [whether a newsman's source of information should be privileged] is not before the court in this case. The legislature of Kentucky has settled that issue. Similarly, I believe that the legislature in Ohio has determined that the source of information is privileged, and that said privilege is absolute and is unqualified. Otherwise, they would have enacted some limiting language in the statute.
Therefore, while I fully concur with every aspect of the opinion set forth by my colleagues in the majority, I would additionally specifically hold that the legislature, as evidenced by their wording in enacting R.C. 2739.12, has determined that the stronger language in the Ohio Constitution barring restrictions of a free press includes the unqualified privilege to refrain from disclosing a source, or any information that might reasonably lead to the disclosure of a source, in any investigation or proceeding.
I recognize that such a conclusion means that in actuality it is the subjective good faith belief of the reporter that is ultimately controlling as to whether requested information is divulged. However, the legislature, bolstered by Article I, § 11 of the Ohio Constitution, has the right to conclude that any potential abuse pales in comparison to the greater public good which is served by an unfettered press.
1 See, e.g. Websters Seventh New Collegiate Dictionary, GC Mirriam Co. *Page 766